Title: To George Washington from William Hansbrough, 20 November 1786
From: Hansbrough, William
To: Washington, George



To his Excellency General Washington
Novm. the 20th 1786

I have to inform your Excellency that I ly under the unhapiness of being distresd at this time by Mr Mause for the rents that I am in debt to you for the non payment of the rents I owe for the teniment of land I now live on If your Excellency will be kind enough to take a likely Negro Woman twenty eight years of agee it will much relieve me at this time I hope your Excellency will not destroy one tenant for the misconduct of others I have but the one Negroe Woman and if she is sold by public sale she will Not sell for the rents by reason of the scarcity of money therefore I hope your Excellency will have Compassion on me at this time or Else I am Entirely ruind Its please god to afflict my family with reumatism that I have no assistance but that Negroe Woman but I freely will give her up Mr Rector and my self have made up and pd fourty too pounds I have sold 22 bushels of small grain on the place I live on and if your Excellency thinks proper Ill give up the place as it is in good repair or I freely give up the Negroe therefore I hope your Excellency Will have Compassion as you see Cause my affects will be sold the 23d instant without some relief at your hands—This from your destresd tenant

W. Hansbrough

